Citation Nr: 1811595	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-21 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to December 1991.  See April 2015 military personnel records, p. 96.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Offices (RO).

In September 2017, the matter was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a bilateral foot disability.  In his May 2010 Notice of Disagreement, the Veteran stated that he developed this condition in March 1985 and that his feet still peel, blister, and bleed.	

In the Veteran's entrance examination in November 1983, no foot problems were noted.  In May 1985, the Veteran was treated for rash and a soft tissue condition on the big toe of the right foot.  See April 2015 military personnel records, pp. 17, 127.  In October 1986, the Veteran complained of "athlete's foot" on his right foot for five days and denied any drainage of blisters.  No signs of infection were noted.  The Veteran was diagnosed with tinea pedis on his right foot.  See October 2014 service treatment records, p. 45.  

In June 2010, the Veteran complained of a burning in the foot at the end of the day.  See July 2013 CAPRI, p. 113.  In February 2016, the Veteran complained that his feet were experiencing pain, cracking, drying, blisters, and difficulty with toe wiggling.  The Veteran was diagnosed with tinea pedis.  See July 2017 medical treatment record, pp. 59-60.  In November 2016, the Veteran was noted to have a blister on his left foot and was diagnosed with a toe injury.  See June 2017 CAPRI records, pp. 14-15.

In a December 2017 VA examination, the Veteran was given a current diagnosis of bilateral tinea pedis.  Regarding an in-service injury, however, the examiner stated that the Veteran's October 1986 diagnosis of tinea pedis preceded his active duty time from February 1988 to December 1991 and, as such, there are insufficient service treatment records regarding the Veteran's diagnosis or treatment of tinea pedis.  Thus, the examiner opined that it is less likely than not that the Veteran's current diagnosis of tinea pedis was incurred in, or caused by, active duty service.  See December 2017 C&P examination.  On the basis of the December 2017 VA opinion, the AOJ denied the Veteran's claim in a January 2018 Supplemental Statement of the Case (SSOC). 

However, review of the claims file indicates that the Veteran's active duty service was continuous from August 1984 to December 1991 and, thus, his October 1986 diagnosis of tinea pedis occurred while he was on active duty.  Additionally, the Veteran credibly reported that he sustained a foot condition in March 1985, as review of the claims file shows a May 1985 diagnosis for a rash and soft tissue condition on the big toe of the right foot.

As noted, the record reflects in-service treatment for complaints related to the feet as well as the Veteran's continued complaints of peeling, blistering, and bleeding in the feet after service.  As the Veteran is competent to report symptoms he is capable of observing, an additional opinion is needed to address whether the Veteran's current foot disability is related to his in-service complaints and treatment for a foot condition.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the provider(s) of any additional treatment or evaluation he has received for his bilateral feet, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation.  Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

2.  After the above development is completed, request a records review and medical opinion from a qualified clinician other than the examiner who completed the December 2017 VA examination.  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  If the reviewing clinician determines that a physical examination is necessary, one must be scheduled.

The reviewing clinician should identify any foot condition present during the appeal period.  For each foot condition identified, the reviewing clinician should render an opinion as to whether it is at least as likely as not that any identified foot condition had its onset in service or is otherwise related to military service, to include the Veteran's in-service treatment for treatment for a foot rash, soft tissue condition, foot blisters, athlete's foot, and/or tinea pedis.  

In providing the requested opinion, the reviewing clinician should consider the February 2016 and December current diagnoses of tinea pedis, as well as the May 1985 complaints of rash and a soft tissue condition of the right big toe, as well as an October 1986 in-service diagnosis of tinea pedis on the right foot. 

For the purposes of this opinion, the reviewing clinician should accept as true the Veteran's reported history of foot peeling, blistering, and bleeding since service. 

All findings, along with a complete rationale for any opinions expressed, should be set forth in the examination report.  If the reviewing clinician cannot provide any of the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

